DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2016/0035432).
Regarding claim 1, Park (see figure 18) discloses A memory device, comprising: 
a plurality of memory cells (100, 110); and 
           a plurality page buffers (3220, figure 27. Also, the circuit in figure 18 is a page buffer too )coupled to the plurality of memory cells (100, 110) 5through a plurality of bit lines (the line between 100 and 300, the line between 110 and 300), wherein the plurality of page buffers are configured to:    
      perform a bit line precharge operation of precharging first bit lines (this operation is performed when S1 is closed. When S1 is closed, the bitline is connected to the precharge voltage VPRE1) coupled to first memory cells (100), among the plurality of memory cells, to a first voltage (VPRE1), the bit line precharge operation being included in a memory 10operation of detecting threshold voltages of the first memory cells (as recognized in the memory art, every read operation in a memory device is performed by detect the threshold voltage of the memory cell), and 
this clamping operation is performed by transistor M1 that is a clamping tarsistor), among the plurality of memory cells (as above) , to a second voltage (VPR2) during the memory operation.  
Regarding claim 152, Park (see figure 18) discloses The memory device according to claim 1, wherein each of the page buffers comprises: 
a first precharge circuit (211) configured to precharge a node (the node copled to CBL) coupled to a corresponding bit line (as above) through a switch (S1)  in response to a first precharge signal (the signal that control the switch S1) to precharge the corresponding bit line to the first voltage (VPR1); and 
20a second precharge circuit (213) configured to precharge the node (the node that coupled to CBL’) in response to a second precharge signal (the that controls S2 signal) to clamp the potential of the corresponding bit line (as above) to the second voltage (VPR2).  
Regarding claim 3, Park discloses The memory device according to claim 2, wherein the page buffers 30comprise:
 first page buffers (the left circuit including 211M2, M0) coupled to the first bit lines; and 
the right circuit including 213, M1) coupled to the second bit lines.  
Regarding claim 54., Park (see figure 18) discloses The memory device according to claim 3, wherein: 
each of the first page buffers (as above) is configured to precharge a corresponding one of the first bit lines to the first voltage (VPR1) through a first precharge path (211), and 
each of the second page buffers (as above)  is configured to clamp the potential 10of a corresponding one of the second bit lines (as above) to the second voltage through a second precharge path (214) different from the first precharge path (as above) , the second precharge path (214).  
Regarding claim 6, Park discloses (see figure 18) The memory device according to claim 3, wherein the memory operation includes the bit line precharge operation (the precharge operation is performed by the precharge circuits 211 and 214)  and an evaluation operation of sensing potentials (the evaluation operation or reading data is performed by the sense amplifier 300) of the first bit lines determined depending 31on the threshold voltages of the first memory cells.  
Regarding claim 10, Park discloses (see figure 18) The memory device according to claim 3, wherein, during the memory operation, the first precharge signal (the signal applied to S3) provided to the second page 20buffers (as above) is disabled (when S3 is open)  and the second precharge signal (the signal applied to S4) provided to the second page buffers is enabled (when S4 is closed).  
Regarding claim 11, Park (see figure 18) discloses The memory device according to claim 1, wherein the first bit lines (the line between 100 and 300) are disposed alternately with respect to the second bit lines (the line between 110 and 300) .  
Regarding claim 12, Park (see figure 18) The memory device according to claim 1, wherein the memory operation is a read operation (the read operation is performed by the sense amplifier 300) or a program verify operation performed on the first memory cells.  
Regarding claim 13, Park (see figure 21) discloses A page buffer, comprising:
 a switch (SEL) coupled between a bit line  (BL) and a node (CP); 
a first precharge circuit (S1 and 213)  coupled between the node (as above) and a supply voltage node (VPP), and configured to precharge the node to a first VPR1) based 10on whether a memory cell coupled to the bit line (BP) is a selected memory cell (101)  on which a memory operation is performed; and 
a second precharge circuit (S2, M0 and 214 )coupled between the node (CP) and the supply voltage node (as above) , and configured to clamp (when S2 is closed) a potential of the node to a second voltage (VPR2) based on whether the memory cell is the selected memory cell.  
Regarding claim 14, Park (see figure 21) disloses The page buffer according to claim 13, wherein the second precharge circuit (when M0 and S2 is closed) clamps the potential of the node to the second voltage when the memory cell is an unselected memory cell on which the memory operation is not performed.  
Regarding claim 15, Park (see figure 21) et al discloses The page buffer according to claim 14, wherein the memory operation includes a bit line precharge operation of precharging the node (CP) to the first voltage (VPPR1) and an evaluation operation (the reading operation is performed by sense amplifier SA2)  of sensing a potential of the bit line determined depending on a threshold voltage of the memory cell, 33when the memory cell is the selected memory cell.  
Regarding claim 16, Park (see figure 21) discloses  The page buffer according to claim 15, wherein the second precharge circuit (S2, M0 and 214) precharges the node to the second voltage (VPR2) during the bit 5line precharge M0 is a clamping transistor)  the potential of the node to the second voltage (VPR2) during the evaluation operation, when the memory cell is the unselected memory cell.  
Regarding claim17, Park (see figure 21) disclsoes The page buffer according to claim 13, wherein the second 10voltage (VPR2) is lower than or equal to the first voltage (VPR1).  
Regarding claim 18, Park (see figure 21) discloses The page buffer according to claim 13, wherein the memory operation is a read operation. The read operation is performed by the sense amplifier SA2.
Regarding claim 19, Park (see figure 21)  disclsoes A method of operating a memory device including a plurality of memory cells (101, 111), the method comprising:
 performing a bit line precharge operation of precharging first bit lines (BL) coupled to first memory cells (101), among the plurality of memory cells, to a 20first voltage (VPR1);
 precharging second bit lines (BLb) coupled to second memory cells (111), among the plurality of memory cells, to a second voltage (VPR2) during the bit line precharge operation;
(this operation is performed by the sense amplifier SA2) ; and 
clamping potentials (M2 and S5 is a clamping transistor) of the second bit lines (BLb) to the second voltage (VPR2) during the evaluation operation.  
Regarding claim 20, Park discloses (see figure 21) The method according to claim 19, wherein the first bit lines (BL) are disposed alternately with respect to the second bit lines (BLb).
Allowable Subject Matter
Claims 5, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  :
The prior art of record fail to teach or suggest the device of claim 4, wherein,  15the first precharge signal provided to the first page buffers is enabled and the second precharge signal provided to the first page buffers is disabled, and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :
Park (2018/0247685) discloses a device having a precharge circuit.
  
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S.Dinh
3/12/22
/SON T DINH/Primary Examiner, Art Unit 2824